11/23/2020



                                                                                        Case Number: DA 20-0340
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0340


STATE OF MONTANA,ex rel.,                                                NOV 2 3 2020
TIMOTHY C. FOX,                                                        Bowe n Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
            Plaintiff and Appellee,
                                                                    ORDER
      v.

PHILIP MORRIS,INC., et al.,

            Defendants and Appellants.


       R.J. Reynolds Tobacco Company, Philip Morris USA Inc., and other tobacco
manufacturers, collectively Appellants, appealed the First Judicial District Court's
June 25, 2020 final judgment in Cause No. BDV-1997-306. After a successful appellate
mediation, the parties reached a settlement in principle and now stipulate to the entry of an
order remanding the case to the District Court for the parties to submit the terms of that
settlement for entry ofa Consent Decree. Appellants have agreed to the voluntary dismissal
of the remainder of this appeal with prejudice.
      Pursuant to the stipulation of the parties, and for good cause shown,
      IT IS ORDERED that this rnatter is REMANDED to the First Judicial District Court,
Lewis and Clark County, for entry of a Consent Decree.
      IT IS FURTHER ORDERED that the appeal is DISMISSED with prejudice.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the Honorable Mike McMahon, presiding District Court Judge.
      DATED this         aday of November, 2020.
2